Citation Nr: 1211824	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO. 09-22 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Agnes S. Wladyka, Attorney 


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel




INTRODUCTION

The Veteran had active service from October 1940 to April 1945. He died in 2007, and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the appellant's claim. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

In her May 2009 substantive appeal, the appellant requested a hearing before a member of the Board. In March 2010 and April 2011, her attorney notified VA that she wished to withdraw her request for a hearing. Accordingly, the appellant's request for a hearing is withdrawn and the Board will adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704 (d), (e) (2011). 

The appellant's attorney submitted a private medical opinion directly to the Board without a waiver of initial RO consideration. 38 C.F.R. § 20.1304(c) (2011). Given the favorable disposition in this case, there is no prejudice to the appellant for the Board to consider this evidence without a waiver. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran death certificate lists the immediate causes of death as cardiopulmonary arrest ("CPA") as a consequence of atrial fibrillation, due to atherosclerotic heart disease. Dementia was a significant condition contributing to his death. 

2. At the time of the Veteran's death, he was service-connected for posttraumatic stress disorder ("PTSD") with traumatic encephalopathy, fatigue, dizziness, and emotional outbursts evaluated as 70 percent disabling; tinnitus evaluated as 10 percent disabling; posttraumatic headaches due to head trauma evaluated as 10 percent disabling; and malaria evaluated as noncompensable. 

3. The probative weight of the medical evidence is in approximate balance as to the question of whether the Veteran's service connected PTSD with traumatic encephalopathy, fatigue, dizziness, and emotional outbursts contributed to his death from CPA. 


CONCLUSION OF LAW

With application of the benefit-of-the-doubt doctrine, the requirements for service connection for the cause of the Veteran's death have been approximated. 38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

The appellant contends that the Veteran's PTSD with traumatic encephalopathy materially contributed to and hastened his death. Having carefully considered the appellant's contentions in light of the evidence of record and the applicable law, the Board finds that the weight of such evidence is in approximate balance and the claim will be granted on this basis. 38 U.S.C.A § 5107(b) (West 2002); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The benefit of the doubt rule provides that a claimant will prevail in a case where the positive evidence is in a relative balance with the negative evidence. Therefore, a claimant prevails when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise. It is only when the weight of the evidence is against a claim that the claim must be denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a 3-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. Layno v. Brown, 6 Vet. App. 465 (1994). Lay evidence may be competent and sufficient to establish a diagnosis of a condition when: (1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis, or; (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).  

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet). Laypersons have also been found to not be competent to provide evidence in more complex medical situations. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"). 

Service connection may be established for the cause of a veteran's death when a service-connected disability "was either the principal or a contributory cause of death." 38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. 
§§ 1110 and 1112 (setting forth criteria for establishing service connection). A service-connected disability is the principal cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto." 38 C.F.R. § 3.312(b).

For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the Veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death. 38 C.F.R. § 3.312.

Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature. Id. 

At the time of the Veteran's death, service connection was in effect for PTSD with traumatic encephalopathy, fatigue, dizziness, and emotional outbursts; tinnitus, posttraumatic headaches due to head trauma, and malaria. There are three medical opinions of record regarding whether his traumatic encephalopathy and associated symptoms contributed to his death. There is also an opinion regarding the connection between loss of consciousness in service and subsequent development of dementia. 

In July 1997, a VA physician recorded treatment of the Veteran for memory problems. The record showed that he sustained a head injury in the military and lost consciousness as a result. The physician noted that, "[t]he literature suggests that loss of consciousness is a risk factor for later presentation of dementia."

In March 2009, a VA physician was asked to review the record and provide an opinion regarding whether the Veteran's service connected disabilities caused or contributed to his death. She stated that his death was not caused by his service-connected disabilities. Instead, she found that he died from pneumonia and cardiac decompensation, which were not related to his service connected disabilities. Instead, it was "more likely than not" that his death was due to a combination of atrial fibrillation which led to congestive heart failure, and his diabetes mellitus which predisposed him to infections. 

The RO subsequently asked the VA physician to provide an addendum to her opinion to address whether the Veteran's service connected disabilities impacted his dementia. In July 2009, the physician stated that his dementia was caused by small vessel ischemic disease (specifically, atherosclerosis of the cerebral vessels) and it was not related to his post-concussive traumatic encephalopathy, which was a different entity than dementia. She noted that the Veteran's dementia was a product of his atherosclerotic disease which was the same disease that affected his heart. In support of her opinion, she stated that a February 2007 CT scan revealed that the Veteran's "ventricles, sulci and cisterns were prominent and consistent with diffuse cerebral and cerebellar atrophy. Areas of hypodensity in the periventricular and subcortical white matter were consistent with small vessel ischemic disease."

In February 2011, the Veteran's attorney submitted a statement from Dr. H. S., a private physician with a specialty in brain science. He reviewed the Veteran's record prior to rendering his opinion. Dr. H. S. concluded that the Veteran's death certificate was inaccurate and that his death was "equally if more than likely related to his service-connected disabilities." He stated that CPA is the end result of other pre-existing conditions and that atrial fibrillation is "rarely" a cause of CPA. He noted that atherosclerotic heart disease was a "generalized condition in which the arteries around the heart are hardened due to ether age or metabolic reasons such as ...high cholesterol[.]" He found that "[d]ementia per se is not a contributory cause of death, unless it is related to another condition causing the dementia that may in and of itself lead to sudden death." 

Dr. H. S. opined that if atrial fibrillation and atherosclerotic heart disease were indicators of a vascular etiology of the Veteran's heart and brain condition, then his PTSD symptoms contributed to those conditions because PTSD was associated "with high levels of sympathetic activation and hypothalamic-pituitary-adrenal axis dysregulation and has been linked to arterial damage and coronary heart disease risk."  Dr. H. S. stated that there is a "prospective association" between PTSD symptoms and coronary heart disease, even after controlling for depressive symptoms, indicating that PTSD may increase the risk of coronary heart disease in men.

Dr. H. S. opined that there is a "greater than chance" probability that the Veteran's atrial fibrillation "either did not account for his CPA and/or was exacerbated by his vasomotor instability noted in his abnormal EEG that was consistent with diffuse encephalopathy (documented in his records); his previous traumatic brain injury (TBI) known to affect heart rhythms, as well as his Parkinson's Disease." Dr. H. S. clarified that the Veteran's February 2007 CT scan showed small vessel ischemic disease, which a suggested cause of dementia. He made the same finding as Dr. D. N., that small vessel ischemic disease was not related to his posttraumatic encephalopathy; instead, these two conditions coexisted. However, Dr. H. S. concluded that cerebellar and cerebral atrophy is "often associated" with TBI and are considered to be late sequelae of encephalopathies. Atrophic findings are the mechanical and vascular sequelae of increased intracranial pressure. The morphological picture of post-traumatic encephalopathy is dominated by secondary (reactive) lesions and their sequelae, which "account for the clinical course of [the Veteran]." Further, Dr. H. S. found that basal ganglia degeneration often occurs in the limbic system causing emotional instability and Parkinsonism which are noted in the Veteran's records. 

In conclusion, Dr. H. S. opined that the reasons on the Veteran's death certificate were not sufficient to explain his death from CPA. He found that atrial fibrillation was most likely not related the cause of death unless it converted to a more severe form of cardiac arrhythmia sufficient to cause CPA, and that such an arrhythmia would "more than likely" have been caused by the Veteran's posttraumatic encephalopathy and PTSD. Further, if dementia was related to his cause of death it was reflective, not of a vascular dementia, rather of a diffuse brain condition from his service-related injury."

There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see also Massey v. Brown, 7 Vet.App. 204 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance - the law does not mandate that evidence supporting a claim to an absolute certainty be attained. In this matter, the Board is of the opinion that this point has been received. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and service connection for the cause of the Veteran's death will be granted. See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown , 5 Vet.App. 413 (1993).

To be certain, the opinions of the VA physician are considered competent medical evidence, and they are afforded probative weight. However, both a treating physician and a specialist with relevant training in this matter have reviewed the record in depth and provided detailed opinions. Dr. H. S. reviewed the Veteran's record and addressed each of the causes of death listed on the death certificate and explained how his service connected PTSD and posttraumatic encephalopathy related to them. His opinion was accompanied by a lengthy and clearly reasoned rationale. Dr. C. H.'s July 1997 statement regarding loss of consciousness as a risk factor for later presentation of dementia supports Dr. H. S.'s findings. Wray v. Brown, 7 Vet.App. 488 (1995) (in analysis of cases involving multiple medical opinions, each medical opinion should be examined, analyzed and discussed for corroborative value with other evidence of record). 

Given this record, the evidence is in approximate balance the appeal is granted. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001). 

Given the granting of the benefit, any further development or notification action  under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the appellant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2010).



ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


